Citation Nr: 1530141	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for normal pressure hydrocephalus (NPH) claimed as traumatic brain injury (TBI).
 
2.  Entitlement to an initial disability rating in excess of 30 percent prior to July 13, 2012, excluding the period from March 9, 2010, to May 31, 2010, and in excess of 70 percent from July 13, 2012, for service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the RO in Detroit, Michigan that in pertinent part, granted service connection and a 30 percent rating for PTSD, effective March 20, 2008, and denied service connection for normal pressure hydrocephalus (NPH) claimed as traumatic brain injury (TBI).

In an August 2010 rating decision, the RO granted a 100 percent temporary total rating under 38 C.F.R. § 4.29, based on a hospitalization from March 9, 2010, through May 31, 2010, effective until June 1, 2010. 

The Veteran testified before the undersigned Veterans Law Judge during a January 2011 videoconference hearing.  A transcript is associated with the claims file. 

In an October 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 70 percent rating, effective July 13, 2012.  In a December 2013 rating decision, the AOJ granted a total rating based on individual unemployability, effective July 13, 2012.

The Board previously remanded these claims for additional development in January 2012 and July 2014.  The case was subsequently returned to the Board.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

The issue of entitlement to a higher rating for service-connected PTSD with depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the probative evidence shows that the Veteran's current NPH and dementia manifested many years after his active service.
 
2.  The most probative evidence fails to link the Veteran's current NPH and dementia to service, to include his reported in-service exposure to mortar attacks. 


CONCLUSION OF LAW

The requirements for establishing service connection for NPH have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2008.  Additional notice was provided in letters dated in January 2012, May 2013, and August 2014.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, lay statements, and internet articles in support of his claim.  VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained a medical opinion as to the etiology of the current NPH.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its January 2012 and July 2014 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for a VA medical examination and opinion, and attempt to obtain additional VA and private medical records, and this was done.  Extensive additional VA and private medical records were obtained, and the Veteran did not respond to the AOJ's August 2014 request for additional private medical records.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the August 2012 VA examination and September 2014 addendum opinion are collectively adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of proximity to a mortar/rocket blasts during service as well as the evidence in the claims file including private medical opinions, provided an adequate supporting rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2011 Board hearing.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases like other organic diseases of the nervous system are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Organic disease of the nervous system is considered listed in C.F.R. § 3.309(a).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the medical evidence reflects that the Veteran has been diagnosed with current normal pressure hydrocephalus (NPH).

Consequently, the determinative issue is whether or not the current NPH is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran contends that his current NPH began in service, as a result of traumatic brain injury (TBI) during service in Vietnam, when he was within one hundred feet of rocket attacks and explosions in service.  See November 2009 VA treatment notes; hearing transcript at page 13.

The Veteran is competent to report that he personally observed rocket attacks and explosions within 100 feet of him during service.  His service personnel records reflect that he served in Vietnam as a mail receipt and dispatch clerk from January 1967 to December 1967, and participated in the Vietnam Air Offensive Campaign in early 1967.  He received the Air Force Commendation Medal as part of a recovery team which retrieved mail and soldier's bodies after an airplane crash in October 1967.  STRs reflect that he was stationed at Da Nang Air Base.  

The Board accepts the statements that the Veteran was in close proximity to mortar attacks in Vietnam as true despite the absence of contemporaneous records, as his statements are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran's STRs reflect that in September 1966, when he was stationed in the United States, he complained of severe headaches for the past month, with "loss of memory."  He said he could not remember simple things like articles to buy at the store.  He said the headaches were frontal, aching, and usually occurred in the afternoon, and occurred on a near-daily basis for the past two months.  It was noted that he performed administrative duties.  The diagnostic impression was tension headache.  The same diagnosis was indicated in October 1966.

On separation medical examination in November 1967, the Veteran's head and neurologic system were clinically normal.  It was noted that he had seasonal sinusitis for the past 15 years.  In a November 1967 report of medical history, the Veteran denied a history of frequent or severe headache, dizziness or fainting spells, epilepsy or fits, depression, loss of memory or amnesia, nervous trouble of any sort, and denied periods of unconsciousness.  The Veteran's STRs are entirely negative for NPH, a head injury, concussion, or loss of consciousness.

Post-service medical records are negative for NPH until 2005.  By a letter dated in November 2005, A.M.P., D.O., indicated that the Veteran and his wife reported that he had progressive memory problems for the past year or so, worse in the last couple of months.  Dr. P. performed a neurologic evaluation and diagnosed central greater than peripheral cerebral atrophy, NPH versus anatomic variation.  He was thereafter diagnosed with NPH and underwent shunt placement in November 2005, with subsequent revision.

By a letter dated in March 2008, a private social worker, R.E.H., stated that he treated the Veteran 20 years ago for alcoholism and depression.

By a letter dated in March 2008, a private physician, F.V.M., MD, stated that he treated the Veteran for alcoholism, depression and suicidal tendencies for several years.

By a letter dated in September 2008, A.M.P., D.O., stated that the Veteran had a degenerative brain process due to NPH in combination with a vascular dementia due to a Binswanger's, i.e., small blood vessel pattern in the white matter.  She opined that these white matter lesions are due to small strokes in the brain as a result of hypertension and possibly cholesterol.  

By a letter dated in February 2009, a private physician, F.V.M., MD, stated that he had known the Veteran both professionally and extensively in a social manner for at least 20 years.  He said that at the beginning of their relationship, the Veteran was extremely polished, well-spoken, organized, and immaculately groomed.  He was then running a printing company, held a very responsible job, and managed many people.  Since then, he had deteriorated to the point that he was now totally inappropriate, with disrupted thought processes.  He opined that the Veteran had an intractable and progressive mental illness, likely relating back to his experiences in Vietnam during service.

An August 2009 private neuropsychological report by a private psychologist, N.L.F., Ph.D., reflects that the Veteran reported a history of exposure to rocket and mortar fire during service in Southeast Asia, alcohol abuse followed by 24 years of sobriety, depressive disorder diagnosed at age 40, a more recent diagnosis of PTSD, and NPH.  He wrote, "Worthy of note, exposure to blasts during war did not result in a blow to his head or a loss of consciousness."  He noted that the Veteran worked as an executive before retiring.  Dr. F. opined that the Veteran had major neurocognitive impairment, and the findings were consistent with dementia.  He opined that the Veteran's current mental status was "multiply-overdetermined" with possible etiologies including NPH, history of alcoholism, ischemic changes related to microvascular disease, and a history of a psychiatric disorder.

A neuropsychological assessment at Henry Ford Hospital in August 2010 by Dr. B.M., showed that he reported memory problems as well as a decline in attention and concentration.  Neuropsychological testing revealed impaired visual-spatial abilities, non-verbal problem solving, working memory, and sustained and complex visual attention.  There was also evidence of a mild decline in information processing speed.  Dr. B.M. reported that the Veteran's results were consistent with the effects of NPH on cognitive functioning, although there was also likely some cognitive decline secondary to shunt placement, and, although not believed to be significant, the effects of sleep apnea might also be contributing to the Veteran's attentional and processing speed problems.  Dr. B.M. concluded by noting that the effects of the Veteran's depression did not appear to be the underlying etiology of the Veteran's cognitive problems. The diagnosis was cognitive disorder secondary to a general medical condition.

During treatment in August 2011, the Veteran's private neurologist, Dr. A.M.P. noted that the Veteran had evidence of a degenerative brain process, which was probably multifactorial.  In this regard, she observed that there was some mild degree of vascular dementia, but the Veteran also had a history of NPH, which had been stable and treated with ventriculostomy.  The neurologist added that she had not been able to rule out a closed head injury from the Veteran's previous insult from his blast injuries, referencing data regarding current war veterans.  She opined that the Veteran probably had some involvement from these blast injuries. In an August 2011 letter, Dr. A.M.P. reported that the Veteran had been exposed to blast injuries and was being treated for PTSD.  She observed that the Veteran had cognitive impairments, and noted that current research was identifying head injury issues with post-blast patients.  Dr. A.M.P. stated that she suspected that the Veteran was also exposed to blasts and had the same sequelae as was being identified in veterans from the current war. 

In November 2011, Dr. P. stated that the Veteran had a history of degenerative brain disease that was multifactorial, some degree of a vascular dementia with a history of NPH, which had been stable and was treated with ventriculostomy.  She said that the Veteran had been in the armed forces and had a history of exposure to multiple blast injuries.  She indicated that current literature is supporting that patients have had head injuries as a result of a blast injury and this now is also a contributory cause.

In March 2012, Dr. P. stated that the Veteran had a history of Parkinsonism, status post PTSD from blast injury, cognitive impairment and NPH.  She diagnosed cognitive impairments that are probably the result of his NPH, chronic white matter changes.  She said he also had "multiple surgeries to a blast injury."

A report of an August 2012 VA central nervous system examination reflects that the Veteran reported that he thought he had a closed head injury during service due to mortar and rocket attacks.  The VA examiner diagnosed NPH, and stated that after a physical examination, and reviewing the claims file, the Veteran's history, and a standard medical textbook, and with his experience and expertise, it was his opinion that it was less likely as not that the Veteran's current NPH was due to service.  He noted that the Veteran's NPH was first diagnosed in 2005, and that the condition of NPH is due to many etiological factors and is most commonly idiopathic in adults.  Other potential causes were intraventricular or subarachnoid hemorrhage.  The examiner stated that he found no evidence of mortar and rocket attacks causing intraventricular or subarachnoid hemorrhage-type head injury to the Veteran during service or in his civilian record immediately after leaving service.  

In a September 2014 addendum medical opinion, the same VA examiner diagnosed NPH, and opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or
illness.  The examiner stated that he reviewed the claims file, the Veteran's history, a standard medical textbook the August 2009 neuropsychological report, Dr. P.'s August 2011 treatment notes and August 2011 letter, and performed a physical examination.  Based on his experience and expertise, he reaffirmed his prior medical opinion.  He said NPH is due to many etiological factors which cause a structural problem (ventriculomegaly), and the most common cause is idiopathic.  Other causes include intraventricular or subarachnoid hemorrhage causing structural damage of the brain.  The examiner stated that he found no evidence of mortar and rocket attacks causing intraventricular or subarachnoid hemorrhage-type head injury to the Veteran during service or in his civilian record immediately after leaving service.  He opined that the Veteran's current condition of NPH or its aggravation was less likely than not due to service to include exposure to mortar and rocket blasts within 100 feet of the Veteran.

He noted that the Veteran was diagnosed with NPH in 2005 after having symptoms of losing balance, which improved initially after a shunt operation but later on worsened, as per the Veteran's history.  He stated that PTSD does not cause or aggravate NPH, as NPH is due to a structural problem (ventriculomegaly), while PTSD is a psychiatric condition.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

As noted above, service treatment records are entirely negative for complaints or treatment of NPH, a concussion, and a TBI.  Service treatment records are also negative for any loss of consciousness in service.

The Veteran did not claim that he had a TBI in service until he filed his current VA disability compensation claim in 2008.  His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran has consistently denied head trauma or loss of consciousness in service.  

Evidence weighing against the claim includes the following:  the fact that service treatment records are negative for treatment or diagnosis of NPH or TBI, the fact that NPH was not diagnosed until 2005, the medical evidence indicating that this condition is usually idiopathic, and the VA medical opinions dated in August 2012 and September 2014.

Evidence weighing in favor of the claim includes private medical opinions by Dr. P., who opined that the Veteran has current cognitive impairment due to closed head injuries from explosions in service.  

The August 2011 and March 2012 opinions from Dr. A.M.P. suggest a nexus between the Veteran's current symptoms of a brain disorder and service.  However, the August 2011 opinions, that the Veteran "probably" had some involvement from his blast injuries, and that Dr. A.M.P. "suspected" that the Veteran had the same sequelae from blasts as veterans from the current war, are simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  The Board finds that Dr. P.'s opinions have little probative weight.  It appears that the diagnosis was based solely on the Veteran's reported history, rather than based on a review of the medical records, particularly since the service treatment records are negative for a TBI, concussion or loss of consciousness.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised on unsubstantiated account is of no probative value and does not serve to verify the occurrences described). 

The Board finds that the Veteran's current assertions of continuous nervous system symptoms ever since service are not credible, as they are in stark contrast to his reports upon separation.  The service treatment records are more probative than his far more recent contentions as to the matter of whether he had a loss of consciousness or TBI during service since they are contemporaneous records generated in service by those in a position to identify medical problems and provide treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact). 

The Board finds that the August 2012 VA examination and September 2014 medical opinion constitute probative evidence against the Veteran's claim.  It is based on current examination results and a review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  The weight of the competent and credible evidence relates the Veteran's NPH to an idiopathic etiology, and his dementia to a vascular etiology, with white matter lesions as a result of hypertension and cholesterol.  Several physicians have stated that his dementia is multifactorial.

The weight of the probative evidence of record does not link the current NPH to service or a service-connected disability, or show that he has current residuals of an in-service TBI.  Moreover, the weight of the competent and credible evidence shows that an organic disease of the nervous system was not manifested to a compensable degree within the first post-service year. 

To the extent that the Veteran himself contends that his current NPH and dementia were first manifested during service or the first post-service year, his statements are not credible and do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether his NPH is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of this claim.

Although the Veteran's wife, a nurse, has theorized that the Veteran may have unknowingly struck his head in Vietnam during service and received a TBI as a result (see hearing transcript at page 15), this theory is not supported by the STRs, which are negative for head injury, concussion, loss of consciousness, or TBI.  She also opined that the force of mortar explosions in service could have caused some sort of trauma to the Veteran's brain.  This speculative opinion is not probative, and is outweighed by the VA medical opinions.

Finally, the Board notes that the weight of the evidence shows that the Veteran held very responsible jobs for several years after separation from service, which weighs against the contention that NPH or dementia existed from service until the initial NPH diagnosis in 2005.

As the preponderance of the evidence is against the claim for service connection for NPH, claimed as TBI, the claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).

ORDER

Service connection for NPH, claimed as a TBI, is denied.


REMAND

With regard to the PTSD claim, the Board notes that while this case was in remand status, a VA PTSD examination was conducted in late October 2014, and the examination report was signed by the examiner in late November 2014.  The report of this examination was associated with the Veteran's electronic claims file in late November 2014, after the most recent supplemental statement of the case was issued in early November 2014.  The Board notes that this evidence relates to the current severity of service-connected PTSD with depression, and is thus highly relevant to the appellate issue of entitlement to a higher rating for PTSD.  However, this evidence has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA medical records of psychiatric treatment dated since August 2014, and associate them with the claims file.

2.  Readjudicate the claim for a higher rating for service-connected PTSD with depression, in light of the additional evidence (including a November 2014 VA examination report) received since the November 2014 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


